Citation Nr: 0428682	
Decision Date: 10/19/04    Archive Date: 10/28/04

DOCKET NO.  03-20 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to assignment of a higher evaluation (and/or a 
separate evaluation for the left knee) for service-connected 
status post left lateral collateral ligament strain, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


INTRODUCTION

The veteran had active duty service from February 1987 to 
February 1989.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in October 2002, a 
statement of the case was issued in February 2003, and a 
substantive appeal was timely received in June 2003.  


FINDINGS OF FACT

1.  The veteran's service-connected status post left lateral 
collateral ligament strain is manifested by pain at 130 
degrees flexion and at 5 degrees extension.  

2.  The veteran's service-connected status post left lateral 
collateral ligament strain is not productive of recurrent 
subluxation or lateral instability.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in 
excess of 10 percent for the veteran's service-connected 
status post left lateral collateral ligament strain have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including §§ 4.7, 4.71(a), and Codes 5003, 5010, 
5260, 5261 (2004).

2.  The criteria for entitlement to a separate rating for 
recurrent subluxation or lateral instability associated with 
the veteran's service-connected status post left lateral 
collateral ligament strain have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 
4.71(a), and Code 5257 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the benefit sought.  
The discussions in the rating decision, statement of the case 
and supplemental statements of the case have informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Moreover, in the July 
2002 VCAA letter the veteran was advised of the types of 
evidence VA would assist her in obtaining as well as her own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
 
The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO initially 
provided VCAA notice to the veteran on the underlying issue 
of service connection for status post left lateral collateral 
ligament strain in a July 2002 VCAA letter, which was prior 
to the September 2002 rating decision on appeal.  
Accordingly, the requirements the Court set out in Pelegrini 
have been satisfied.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes VA 
medical records and a VA examination report.  The Board finds 
that the record as it stands includes adequate competent 
evidence to allow the Board to decide the case and no further 
action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  
No additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim.

Analysis

The present appeal involves the veteran's claim that the 
severity of her service-connected status post left lateral 
collateral ligament strain warrants a higher disability 
rating.  She also maintains that she is entitled to a 
separate rating for arthritis of the left knee.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

The veteran's service-connected left knee disability been 
rated by the RO under the provisions of Diagnostic Code 5299-
5010.  Diagnostic Code 5299 is used to identify 
musculoskeletal system disabilities that are not specifically 
listed in the Schedule, but are rated by analogy to similar 
disabilities under the Schedule.  See 38 C.F.R. §§ 4.20, 
4.27.  Diagnostic Code 5010 applies to traumatic arthritis 
and provides that such is evaluated based upon limitation of 
motion of the affected part, like degenerative arthritis.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Pursuant to 
Diagnostic Code 5003, arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, x-ray 
evidence of involvement of 2 or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations warrants a 20 percent evaluation.  X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joints warrants a 10 percent evaluation.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.

For the knees, limitation of motion is rated under Diagnostic 
Codes 5260 for flexion and 5261 for extension.  Under 
Diagnostic Code 5260, flexion that is limited to 60 degrees 
is noncompensable, flexion that is limited to 45 degrees 
warrants a 10 percent rating; flexion that is limited to 30 
degrees warrants a 20 percent rating and flexion that is 
limited to 15 degrees warrants a 30 percent rating.  A thirty 
percent rating is the highest available under Code 5260.  
Under Code 5261, extension that is limited to 5 degrees is 
noncompensable, extension that is limited to 10 degrees 
warrants a 10 percent rating and extension limited to 15 
degrees warrants a 20 percent rating.  Extension limited to 
20 degrees warrants a 30 percent rating, extension limited to 
30 degrees warrants a 40 percent rating and extension limited 
to 45 degrees warrant a 50 percent rating.  The Board notes 
that standard motion of a knee is from 0 degrees extension to 
140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

The Board notes that separate ratings may be assigned for 
knee disability under Diagnostic Codes 5257 and 5003 where 
there is X-ray evidence of arthritis in addition to recurrent 
subluxation or lateral instability.  See generally VAOPGCPREC 
23-97 and VAOPGCREC 9-98.  Under Diagnostic Code 5257, a 10 
percent rating is warranted where there is slight recurrent 
subluxation or lateral instability of the knee and a 20 
percent rating is warranted where the recurrent subluxation 
or lateral instability of the knee is moderate.  A 30 percent 
rating is warranted where there is severe recurrent 
subluxation or lateral instability of the knee.  Thirty 
percent is the highest rating available under this diagnostic 
code.  See 38 C.F.R. § 4.71(a), Diagnostic Code 5257.

Turning to the record, the veteran injured her left knee 
during service, and service connection has been established 
for disability described for rating purposes as status post 
left lateral collateral ligament strain.  The RO assigned a 
10 rating effective October 24, 2000.  The veteran maintains 
that the severity of her disability warrants assignment of a 
higher rating and/or that she is entitled to a separate 
rating for arthritis.  

VA medical records from April 1997 to October 2000 showed the 
veteran was treated for pain and swelling in her left knee.  
An October 2000 VA radiology report indicated that no left 
knee radiographic abnormalities were identified.  The veteran 
during an August 2002 VA examination apparently told the 
examiner that she had left knee pain when she walked up the 
stairs, that her knee occasionally popped when flexing and 
that this caused pain.  The examiner noted that the veteran 
recently reinjured her left knee while at work.  Physical 
examination revealed that the veteran in the left knee had 
130 degrees flexion with pain and 5 degrees extension with 
pain.  The examination appeared to indicate that in the left 
knee the medial collateral ligament (MCL), lateral collateral 
ligament (LCL), anterior cruciate ligament (ACL) and 
posterior cruciate ligament (PCL) were stable.  Lachman's, 
Drawer's and McMurray's tests were negative.  The diagnosis 
was left knee pain with possible arthropathy.  An August 2002 
radiology report indicated a negative impression.  No 
significant bony, joint, or soft tissue abnormalities were 
present.  A September 2002 follow-up visit indicated that 
left knee pain was stable, the veteran had intermittent pain 
and the x-ray was negative.  

October 2002 VA treatment records indicated that the veteran 
fell 2 weeks earlier while climbing stairs.  The veteran 
claimed that her left knee gave out, she landed on her left 
knee and sustained superficial abrasions.  She complained of 
intermittent shooting pain, constant ache, pain aggravated by 
bending, prolong standing and walking.  The examiner noted 
that the left knee had an abrasion healing on the lateral 
side, with surrounding slight erythema and swelling, 
tenderness on palpation on lateral side, there was no 
effusion noted, there was full range of motion but with pain 
on flexion, popping, knee reflexes were symmetrical, there 
was no muscle atrophy and sensory was intact.  The veteran 
was to take medication and use an elastic brace.  A December 
2002 VA radiology report found the veteran's left knee had 
early intrasubstance degeneration of the posterior horn of 
the medial meniscus with a small joint effusion.  No 
fractures or subluxations were identified.  VA treatment 
records in 2003 continued to indicate that the veteran had 
left knee pain.  A September 2003 VA record revealed that the 
veteran's left knee was stable with joint line tenderness 
plus mcmurphies plus flexion contraction and mild effusion.  

A VA consult dated in December 2003 showed that the veteran 
seemed to report that she had aching around the patella, had 
popping when getting up from squatting, could be pain free or 
sore for some time and her pain apparently lasted from a few 
to several days.  The record appeared to indicate that the 
August 2003 x-ray of the left and right knee was 
unremarkable.  The examiner opined that the veteran was not 
in pain that day.  He found that the veteran had pain free 
full range of motion and noted that the left knee exhibited 
vague yet strong pain during medial testing.  He opined that 
the veteran had early degenerative joint disease of the left 
knee, tibiofemoral in appearance during testing and the 
subjective exam suggested patellofemoral joint.

As noted above, pursuant to Diagnostic Code 5003, arthritis 
is rated on the basis of limitation of motion.  However, when 
the limitation of motion of the specific joint involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is warranted.  For the knees, limitation 
of motion is rated under Diagnostic Codes 5260 for flexion 
and 5261 for extension.  Under Diagnostic Code 5260, flexion 
that is limited to 60 degrees is noncompensable, flexion that 
is limited to 45 degrees warrants a 10 percent rating; 
flexion that is limited to 30 degrees warrants a 20 percent 
rating and flexion that is limited to 15 degrees warrants a 
30 percent rating.  A thirty percent rating is the highest 
available under Code 5260.  Under Code 5261, extension that 
is limited to 5 degrees is noncompensable, extension that is 
limited to 10 degrees warrants a 10 percent rating and 
extension limited to 15 degrees warrants a 20 percent rating.  
Extension limited to 20 degrees warrants a 30 percent rating, 
extension limited to 30 degrees warrants a 40 percent rating 
and extension limited to 45 degrees warrants a 50 percent 
rating.  

As discussed, the August 2002 VA examination showed that the 
veteran in the left knee had 130 degrees flexion with pain 
and 5 degrees extension with pain.  The December 2003 VA 
consult indicated that the veteran had full range of motion.  
Therefore, the limitation of motion of the right knee is not 
compensable under Diagnostic Codes 5261 and does not meet the 
criteria for Diagnostic Code 5260.  Nevertheless, as dictated 
by Diagnostic Code 5003, in the absence of limitation of 
motion extensive enough to warrant a compensable rating under 
Diagnostic Codes 5260 or 5261, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Diagnostic Code 5003 also dictates that in the 
absence of limitation of motion degenerative changes 
confirmed by x-ray warrant a 10 percent rating.  The 
September 2002 rating decision considered the veteran's pain 
when granting her a 10 percent evaluation.  Thus the veteran 
received the maximum rating she is entitled to under 
Diagnostic Code 5003.  

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  Consideration has been 
given to a higher rating based on functional loss.  However, 
the veteran's pain has been considered and it has been 
concluded that the veteran's overall impairment most closely 
approximates a 10 percent evaluation for her left knee.  
Thus, the Board finds that the 10 percent rating is 
appropriate.  

The Board also has considered the recent VA General Counsel 
Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), 
where it was held that a claimant who had both limitation of 
flexion and limitation of extension of the same leg must be 
rated separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  This however does not seem to apply to 
the veteran's case given that she did not meet the criteria 
to be rated under 5260 as the August 2002 VA examination 
showed that she had 130 degrees flexion with pain in the left 
knee and Diagnostic Code 5260 provides that flexion that is 
limited to 60 degrees is noncompensable and flexion that is 
limited to 45 degrees warrants a 10 percent rating.  
VAOPGCPREC 9-2004 held that separate rating could be assigned 
when the criteria under Codes 5260 and 5261 were met.  In the 
present case, there is no basis for a compensable rating 
under either of these Codes.  What the RO has done is assign 
a 10 percent rating under Code 5003 in recognition of the 
fact that there is some limitation of motion with pain even 
though noncompensable under Codes 5260 and 5261.  The Board 
does not interpret the General Counsel opinion as providing 
for separate ratings for noncompensable limitation of flexion 
and limitation of extension due to pain and believes that the 
10 percent rating for limitation of motion with pain 
(although noncompensable under Codes 5260 and 5261) under 
Code 5003 is all that is permitted under that regulatory 
provision.  

The December 2002 radiology report indicated that no 
subluxations were identified.  Although the veteran 
complained of her knee giving out as recorded in an October 
2002 VA treatment record, the August 2002 VA examination 
found the left knee to be stable.  Thus it appears that the 
veteran's left knee disability is not productive of 
subluxation or lateral instability and rating under 
Diagnostic Code 5257 is not appropriate.  

It appears that the main contention advanced by the veteran 
is that a separate rating for arthritis of the left knee is 
warranted.  In this regard, she asserts that she has been 
told that she has arthritis of the left knee.  A number of x-
ray studies do not appear to show arthritis, although at 
least one medical report does refer to early arthritis.  At 
any rate, the fact of the matter is that the veteran's left 
knee has already been considered by the RO under arthritis 
criteria.  In this regard, the veteran has been given a 10 
percent rating for arthritis under Diagnostic Code 5003.  The 
Board has already acknowledged that a separate rating for 
recurrent subluxation or lateral instability is possible 
under Code 5257.  However, the evidence in this case does not 
show that there is recurrent subluxation or lateral 
instability.  Therefore, a separate rating under Code 5257 is 
not warranted. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

The appeal is denied.  



	                        
____________________________________________
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



